Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 1 of 10 PageID# 9158




                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Norfolk Division


  DAVELLARTIS,^^a/.,

          Plaintiffs,


  V.                                                                            Case No.: 2:17-cv-595


  LYON SHIPYARD,INC.,

          Defendant.




                                                     ORDER


          This matter comes before the Court on Defendant Lyon Shipyard, Inc.'s, ("Defendant")

  Motion in Limine and accompanying memorandum. EOF Nos. 108-109. The Motion was

  referred to the undersigned United States Magistrate Judge on March 12,2019. See 28 U.S.C. §§

  636(b)(1)(B); Fed. R. Civ. P. 72(b); E.D. Va. Local Civ. R. 72. For the reasons stated herein.

  Defendant's Motion in Limine, ECF No. 108, is GRANTED in part and DENIED in part.

          This is a nineteen-plaintiff' race discrimination action brought against Defendant by

  former employees for racially hostile work environment, racially disparate treatment, retaliation,

  and wrongful discharge. See ECF No. 1 at 94-97; ECF No. 109 at 1-2. On October 18, 2018,

  Defendant filed a Motion in Limine to exclude all references to a prior action, Acosta v. Lyon

  Shipyard, Inc., No. 2:14cv592, ("yfco^/a") in which Defendant was also sued by twenty-three

  former employees for race discrimination, racially hostile work environment, retaliation, and

  wrongful discharge. ECF No. 109 at 2; see Acosta, No. 2:14cv592 (ECF No. 18 at 132-134).

  None of the Plaintiffs in the instant case were plaintiffs in the Acosta action, however several


 'Since the filing ofDefendant's Motion in Limine, several plaintiffs have been terminated.

                                                          1
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 2 of 10 PageID# 9159




  Plaintiffs in the instant action were witnesses in Acosta, nine Plaintiffs were employed by

  Defendant during the period relevant in Acosta, and many of the same individuals and much of

  the same type of conduct gave rise to both the Acosta action and the instant case. See ECF No.

  141 at 2-3. That case ultimately settled. ECF No. 109 at 3. Defendant now seeks to prevent

  "the parties, their respective counsel, and all witnesses from making any reference to or using

  any pleadings, documents or other writings, testimony or evidence, or commenting in voir dire,

  opening statement, during trial, and closing, or at any other time whatsoever in the presence of

  the jury, regarding the prior action filed in this Court by twenty-three different plaintiffs against

  [Defendant] styled, Ruben Acosta, et al. v. Lyon Shipyard, Inc., et al, Case No. 2:14-cv-592 or

  the settlement ofthe claims of the plaintiffs in that action." ECF No. 108 at 1.

        I. Whether Facts and Evidence Uncovered in Acosta are Admissible in this Case.

           Defendant argues that much of the factual underpinnings of Acosta that may be relevant

  to the instant case occurred more than four years prior to the filing of the instant action and

  therefore should be excluded because they occurred outside the limitations period. ECF No. 109

  at 5. Responsively, Plaintiffs argue the evidence developed in the Acosta litigation is relevant to

  notice, to proving a hostile work environment, and to punitive damages and is not barred by

  Federal Rule of Evidence 403. ECF No. 141 at 6-11, 16-18. Plaintiffs further argue that

  employing the evidence uncovered as a result of Acosta would not breach the Acosta Settlement

  Agreement.^ Id. at 11-14. Lastly, Plaintiffs argue that events occurring prior to the four-year

  statute of limitations are admissible and relevant to proving a hostile work environment. Id. at

  14-15.




  ^ Defendant did not argue, in the first instance, that the Acosta Settlement Agreement would bar Plaintiffs Counsel
  and Acosta plaintiffs from submitting evidence from the Acosta case. However, Defendant does make this argument
  in its reply brief, ECF No. 150 at 5-9, to which Plaintiff filed a sur-reply, ECF No. 163 at 1-2.

                                                             2
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 3 of 10 PageID# 9160



          Notably, while Defendant's Motion states that Defendant seeks to exclude "documents or

  other writings, testimony or evidence" uncovered through the Acosta litigation, ECF No. 108 at

  1, Defendant makes no argument to this effect in his supporting memoranda except to the extent

  that 1) events outside the limitations period are not admissible, see ECF No. 109 at 5, and 2)the

  Acosta Settlement Agreement bars Plaintiffs' Counsel from using evidence from Acosta, see

  ECF No. 150 at 7-9. Therefore, regarding the admissibility of evidence uncovered through

  Acosta, the Court shall address only these two arguments.^

          First, Defendant argues that Plaintiffs' claims are governed by a four-year limitations

  period and therefore Plaintiffs may not rely on events that occurred outside of that limitations

  period. ECF No. 109 at 5. Plaintiffs do not contest that their claims are governed by the four-

  year limitations period, but rather contend that the Supreme Court has held that the entire scope

  of the hostile work environment claim may be considered, including behavior alleged to occur

  outside the limitations period, for the purpose of assessing liability so long as those acts

  contributed to the hostile work environment within the limitations period. ECF No. 141 at 14

  (quoting AMTRAK v. Morgan,536 U.S. 101, 105 (2002)). "The purpose of a motion in limine is

  to allow a court to rule on evidentiary issues in advance of trial in order to avoid delay, ensure an

  even-handed and expeditious trial, and focus the issues the jury will consider." United States v.

  Verges, No. 1:13CR222, 2014 WL 559573, at *3 (E.D. Va. Feb. 12, 2014). However, a motion

  in limine "should be granted only when the evidence is clearly inadmissible on all potential

  grounds." Id. Defendant cited no case law to support its position that "Plaintiffs cannot rely on

  events alleged in . . . the Acosta [sic] action which occurred more than four years before the


  ^ The Court notes Plaintiffs' broader arguments that the evidence underlying Acosta is relevant and not excludable
  under Federal Rule of Evidence 403. However, Defendant does not argue that this evidence is irrelevant or that its
  probative value is outweighed by unfair prejudice, and therefore, the Court declines to reach the merits of these
  issues. Defendant does raise Rules 401 and 403 with respect to other aspects of the Acosta matter, but does not do
  so regarding underlying evidence discovered via the Acosta litigation.
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 4 of 10 PageID# 9161




  Complaint in this action." EOF No. 109 at 5. Further, Defendant never responded to Plaintiffs

  argument on this issue. As such, Defendant has failed to demonstrate that this "evidence is

  clearly inadmissible on all potential grounds." Verges, 2014 WL 559573, at *3."*
          Second, Defendant argues the terms of the Acosta Settlement Agreement make clear that

  "any evidence developed in connection with the Acosta [sic] action is confidential" as Plaintiffs'

  counsel, who were also plaintiffs' counsel in Acosta,"agreed not to use any of that information

  against [Defendant] in any further litigation." EOF No. 150 at 7. The confidentiality provision

  ofthe Acosta Settlement Agreement states:

          The Parties and their respective Counsel understand and agree that this
          Agreement is strictly confidential and the Parties and their Counsel agree not to
          disclose the terms to any person or entity, except to the Parties' spouses or a
          significant other, and to the Parties' tax and legal advisers. Defendant Lyon and
          Named Plaintiffs, and respective Counsel, specifically agree to use only the
          following language if and when asked about the matters set forth in the Lawsuit
          and the matters set for in this Agreement: "the matter has been resolved."
          Further, there shall be no press release, public announcements or other
          communications (with members of the media or otherwise) about this Agreement
          or Stipulation of Dismissal, and Counsel agrees not to publish on any websites
          any reference to the Agreement or Stipulation of Dismissal.

  ECF No. 150 at 6 (quoting the confidentiality provision of the Acosta Settlement Agreement).

  Relatedly, Defendant argues that the Acosta plaintiffs agreed not to "file, institute, or pursue, or

  cause or permit to be filed, institute or pursued, any action for damages or any other relief

  against [Defendant]" under the Acosta Settlement Agreement, and should any of the Acosta

  plaintiffs testify on behalf of Plaintiffs in this case they would be assisting in the piusuing of

  action for damages against Defendant in violation of the Settlement Agreement. Id. at 7.

  Pertinent to this argument is Section 6(b)of the Acosta Settlement Agreement, which states:




    By this finding, the Court does not conclude that such evidence consequently is relevant and admissible, but
  merely that evidence outside the limitation period is not automatically excludable on that basis; properly
  authenticated, such evidence may be demonstrated to be relevant and admissible.

                                                       4
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 5 of 10 PageID# 9162




          Named Plaintiffs agree, to the fullest extent permitted by law, that each Named
          Plaintiff will not file, institute or pursue, nor cause to permit to be filed, instituted
          or pursued, any action for damages or any other relief against [Defendant] arising
          from, out of or involving any Claim released under this Agreement.

  Id. at 5 (quoting Section 6(b) of the Acosta Settlement Agreement). Plaintiffs argue that this

  provision is intended to prevent Acosta plaintiffs from pursuing damages claims that have been

  released under the Acosta Settlement Agreement, and the claims at issue in the instant litigation

  have not been released. ECF No. 163 at 1. Defendant has offered no authority for its position

  that otherwise relevant and admissible evidence should be excluded if inclusion of that evidence

  would violate the settlement agreement of a different case.^ Further, Defendant does not argue it

  is entitled to any special privilege related to or as a result of the Acosta Settlement Agreement.

  The Court does not interpret the Settlement Agreement as precluding the admissibility of

  relevant facts in this litigation which occurred and were discovered in the context of the Acosta

  litigation. As noted, "[t]he purpose of a motion in limine is to allow a court to rule on

  evidentiary issues in advance of trial in order to avoid delay, ensure an even-handed and

  expeditious trial, and focus the issues the jury will consider." Verges, 2014 WL 559573, at *3.

  However, a motion in limine "should be granted only when the evidence is clearly inadmissible

  on all potential grounds." Id. Because Defendant has failed to offer any authority for the

  proposition that prohibitions set forth in a settlement agreement create a basis upon which to

  exclude evidence. Defendant has failed to demonstrate that this "evidence is clearly inadmissible

  on all potential groimds." Verges, 2014 WL 559573, at *3.

          Thus, the Court FINDS that evidence of the hostile work environment that falls outside

  the limitations period should not be per se excluded. The Court further FINDS that Defendant

  has failed to demonstrate that terms of the Acosta Settlement Agreement form a basis upon

  ^ The Court declines to consider if the anticipated actions by Plaintiffs' counsel or by the Acosta plaintiffs in this
  case would constitute a breach ofthe Acosta Settlement Agreement.
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 6 of 10 PageID# 9163




  which otherwise relevant evidence may be excluded in this case. Therefore, Defendant's Motion

  in Limine to exclude evidence uncovered in the earlier Acosta action is DENIED.

      XL Whether Reference to the Occurrence of            Acosta Lawsuit Itself is Admissible.

         Defendant argues that the Acosta litigation is irrelevant to the instant case and should be

  excluded as such under Federal Rule of Evidence 401. ECF No. 109 at 3. Alternatively,

  Defendant argues that, should the Court find Acosta relevant, the Court should also find that its

  probative value is outweighed by its prejudicial effect and exclude it pursuant to Federal Rule of

  Evidence 403. Id. Plaintiffs argue that the existence of the Acosta action is relevant to show

  Defendant was aware of alleged racial harassment in the workplace and relevant to show whether

  Defendant took adequate responsive measures to prevent future discrimination in response. ECF

  No. 141 at 7. Plaintiff states that collectively, the facts underlying Acosta, the fact of the lawsuit

  itself, and George Lyon's Guarantee of the Acosta settlement are all relevant to prove that

  Defendant's failure to stop racial harassment was not merely negligent, but was willful or

  wanton, and would serve to prove punitive damages. Id. at 10. To the extent Defendant seeks to

  exclude evidence that the Acosta litigation occurred at all. Plaintiffs argue that a limiting

  instruction could cure any prejudice to Defendant. Id. at 17.

         Evidence is relevant if "it has any tendency to make a fact more or less probable than it

  would be without the evidence" and "the fact is of consequence in determining the action." Fed.

  R. Evid. 401.      However, relevant evidence may be excluded if "its probative value is

  substantially outweighed by a danger of one or more of the following: imfair prejudice,

  confusing the issues, misleading the jury, imdue delay, wasting time, or needlessly presenting

  cumulative evidence." Fed. R. Evid. 403. Defendant argues that this evidence should be

  excluded under Rule 403 because Acosta never went to trial, so the voracity of the allegations
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 7 of 10 PageID# 9164




  and claims were never tested or proven. ECF No. 109 at 4. Defendant further argues that

  admitting evidence of this prior litigation would cause a '"genuine risk that the emotions of a

  jury will be excited to irrational behavior,'" which would result in unfair prejudice. ECF No.

  109 at 3-4 (quoting United States v. Aramony, 88 F.3d 1369, 1378 (4th Cir. 1996) and citing

  United States v. Blackwood, 913 F.2d 139, 144 (4th Cir. 1990)). Defendant also argues the fact

  of the Acosta action would "confuse the jury since Plaintiffs would be attempting to substantiate

  their claims by offering the fact that the Acosta [sic] action was filed as evidence of past bad

  acts." ECF No. 150 at 4. The Court agrees. Although Plaintiffs' argument that the Acosta

  litigation is relevant to the instant case to prove Plaintiffs' punitive damages has merit, the fact of

  this prior lawsuit is cumulative of other evidence that could adequately demonstrate Defendant's

  knowledge and willfulness, and therefore, its probative value is limited at best. The limited

  probative value of admitting the fact of the Acosta litigation into evidence is far outweighed by

  the potential of unfair prejudice to Defendant and the risk ofjury confusion when assessing and

  distinguishing evidence offered prove liability versus punitive damages. Such prejudice likely

  could not be cured by a limiting instruction. Thus, the Court FINDS that reference to the

  occurrence ofthe Acosta lawsuit itself is inadmissible. Therefore, Defendant's Motion in Limine

  to exclude any reference to the fact of the QdiXliQX Acosta litigation is GRANTED,

   ni. Whether        Acosta Settlement Agreement and/or Mr.Lyon's Guarantee of the Same

                                      are Admissible in this Case.


          Defendant argues that, in connection with the Acosta litigation, the Acosta Settlement

  Agreement and George Lyon's Guarantee should be excluded from the instant case as irrelevant

  under Federal Rule of Evidence 401, and if found relevant should be excluded pursuant to

  Federal Rule of Evidence 403. ECF No. 109 at 4. Secondarily, Defendant argues that to allow
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 8 of 10 PageID# 9165




  Plaintiffs to use the Acosta action and its resolution as evidence in the instant matter would

  breach the confidentiality agreement as memorialized in the Acosta Settlement Agreement. Id.

  Third, Defendant contends that Federal Rule of Evidence 408 prohibits Plaintiffs' use of

  settlement negotiations and settlement agreements, even if such an agreement is between a

  defendant and a third party. Id. at 5.

          Responsively, Plaintiffs contend that the fact of the Acosta Settlement Agreement and

  Mr. Lyon's Guarantee of that settlement are relevant to prove Plaintiffs' pimitive damages in that

  they demonstrate Defendant's knowledge and to show its failure to stop racial harassment was

  willful and wanton.^ BCF No. 141 at 10, 17. Additionally, Plaintiffs contends that the Acosta

  Settlement Agreement does not limit Plaintiffs' use of the Acosta matter as evidence in this case.

  Id. at 11-14. Lastly, Plaintiffs contend that evidence that George Lyon guaranteed the Acosta

  Settlement Agreement is not limited by the terms of the Settlement Agreement nor Federal Rule

  of Evidence 408. Id. at 15-16. To the extent Defendant seeks to exclude evidence that the

  Acosta litigation occurred at all. Plaintiffs argue that a limiting instruction could cure any

  prejudice to Defendant. Id. at 17.

          Evidence is relevant if "it has any tendency to make a fact more or less probable than it

  would be without the evidence" and "the fact is of consequence in determining the action." Fed.

  R. Evid. 401.        However, relevant evidence may be excluded if "its probative value is

  substantially outweighed by a danger of one or more of the following: unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence." Fed. R. Evid. 403. While the Acosta Settlement Agreement and Mr.

  Lyons' Guarantee may be relevant to the issue of punitive damages, such relevance is


  ® Plaintiffs note that they seek only to introduce the fact that Acosta Settlement Agreement and Lyon Guarantee
  exist, but do not seek to introduce the actual documents into evidence.

                                                           8
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 9 of 10 PageID# 9166




  substantially outweighed by the unfair prejudice to Defendant. Advising a jury that Defendant

  paid a sum of money to another group of plaintiffs and that Mr. Lyon personally guaranteed that

  payment, runs the excessive risk that the jury would conclude a similar payment should be made

  here. However, these Plaintiffs all have separate, individual claims, and regardless of the merits

  (or lack thereof) of any earlier action, they must individually prove their claims based on matters

  in which they were personally involved, not on what may have happened to individuals who

  were part of a separate action. For the reasons articulated in Section II supra, the limited

  probative value of the Acosta settlement and George Lyon's Guarantee are far outweighed by the

  potential of unfair prejudice to Defendant and such prejudice could not be cured by a limiting

  instruction. Thus, the Court FINDS that, pursuant to Rule 403, reference to the Acosta

  Settlement and George Lyon's Guarantee is inadmissible.^ Therefore, Defendant's Motion in

  Limine to exclude any reference to the Acosta Settlement and George Lyon's Guarantee is

  GRANTED.


                                                      IV. Conclusion


           For the reasons stated herein. Defendant's Motion in Limine as to evidence uncovered in

  the Acosta litigation is DENIED, and Defendant's Motion in Limine to exclude all reference to

  the occurrence of the Acosta litigation, Acosta Settlement Agreement, and George Lyon's

   Guarantee is GRANTED.




 ' Because Defendant's Motion in Limine to exclude the Acosta Settlement and George Lyon's Guarantee under
 Federal Rule of Evidence 403, the Court need not address Defendant's other arguments that this evidence is
   inadmissible under Federal Rule of Evidence 408 or that such reference would breach the confidentiality provision
   ofthe Acosta Settlement Agreement.
Case 2:17-cv-00595-MSD-LRL Document 165 Filed 04/12/19 Page 10 of 10 PageID# 9167



         The Clerk is DIRECTED to forward a copy ofthis Order to all counsel ofrecord.

         It is so ORDERED.




                                                           V Lawrence k.
                                                                       R Leonard
                                                        United States Magistrate Judge

  Norfolk, Virginia
  April 12, 2019




                                              10
